           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    GREGORY WAYNE PIERCE,                  )
                                           )
         Plaintiff,                        )
                                           )
    v.                                     )
                                           )       Case No. CIV-19-811-SM
    ANDREW M. SAUL,                        )
    Commissioner of Social                 )
    Security,                              )
                                           )
         Defendant.

                      REPORT AND RECOMMENDATION

         Plaintiff has filed an application to proceed in district court without

prepaying fees or costs. See Doc. 2. The matter has been assigned to the

undersigned Magistrate Judge consistent with General Order 16-4.

         The filing fee in civil cases is presently $400.00. 1 Pursuant to 28 U.S.C.

§ 1915(a), a district court has discretion to permit the commencement of an

action without prepayment of fees or security therefor. See Grimes v. TCF

Bank, 769 F. App’x. 659, 660 (10th Cir. May 3, 2019) (reviewing a district court

order denying an IFP application for an abuse of discretion); see also See

Cabrera v. Horgas, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999) (“The

decision to grant or deny in forma pauperis status under § 1915 lies within the


1     The filing fee is $350.00. See 28 U.S.C. § 1914(a). In addition, an
administrative fee of $50.00 must be paid. See Judicial Conf. Sched. of Fees,
Dist. Ct. Misc. Fee Sched. ¶ 14.
sound discretion of the trial court.”). “Section 1915(a) applies to all persons

applying for IFP status, and not just to prisoners.” Lister v. Dep’t of the

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).

      Proceeding in forma pauperis “‘in a civil case is a privilege, not a right –

fundamental or otherwise.’” White v. State of Colo., 157 F.3d 1226, 1233 (10th

Cir. 1998) (quoting Rivera v. Allin, 144 F.3d 719, 724 (11th Cir. 1998)). To

succeed on a motion to proceed in forma pauperis, the movant must show a

financial inability to pay the required filing fees. Lister, 408 F.3d at 1312.

Factors the court may consider in exercising its discretion include: “whether

the complaint is frivolous or malicious; whether the case concerns a prisoner,

with special concern placed on prisoner complaints; and the nature of the

mandatory and discretionary demands on the applicant’s financial resources.”

Brewer v. City of Overland Park Police Dep’t, 24 F. App’x 977, 979 (10th Cir.

Jan. 4, 2002) (citations omitted); 28 U.S.C. § 1915(a)(1); Lister, 408 F.3d at

1312; see Scherer v. Kansas, 263 F. App’x 667, 669 (10th Cir. Feb. 4, 2008)

(“[T]he district court has broad discretion in determining whether to grant or

deny an application to proceed in forma pauperis.”).

      In this matter, Plaintiff has filed an appeal of the Social Security

Commissioner’s final decision. Plaintiff is not a prisoner, and therefore the

special concerns attendant to prisoner cases do not exist.



                                        2
      Plaintiff’s spouse receives $1,600.00 every month in income and the

family receives $440.00 a month in food stamps. Doc. 2, at 1. Plaintiff avers

his spouse owns one vehicle for which her parents pay a monthly payment and

the monthly insurance premium. Id. at 2. He owns no other real estate,

financial instruments, or things of value. Id. Plaintiff avers he currently has

$0.00 in any bank account.         Id.       He identifies monthly expenses of

approximately $1,465.00. Id. Plaintiff has two dependents and states he is in

default on two school loans, one for him and another for his spouse. Id. He

identifies no other debt or financial obligations. Id.

      “[W]here discretionary income is sufficient to pay the filing fee even in a

case where total expenses exceed total income, denial of an in forma pauperis

motion is appropriate.” Scherer v. Merck & Co., 2006 WL 2524149, at *1 (D.

Kan. Aug. 24, 2006). The court believes Plaintiff has limited income, but notes

his monthly expenses are approximately $135.00 less than his monthly income,

not including food stamps. Doc. 2, at 1-2; see, e.g., Lewis v. Ctr. Mkt., 2009 WL

5217343, at *3 (D.N.M. Oct. 29, 2009) (“While this Court does not suggest that

[Plaintiff] is wealthy or has lots of money to spend, she does appear to have

discretionary income and/or assets. It appears that she has the ability to spend

her discretionary funds on filing fees if she desires.”), aff’d, 378 F. App’x 780

(10th Cir. 2010). Based on Plaintiff’s application, the court is of the opinion

Plaintiff is financially able to pay the filing fee in monthly payments. See

                                         3
Corum v. Comm’r, No. CIV-18-38-SM, 2018 WL 795642, at *2 (W.D. Okla. Jan.

17, 2018) (recommending monthly payment of filing fee), adopted, 2018 WL

794712 (W.D. Okla. Feb. 8, 2018).

      The undersigned recommends the court grant in part and deny in part

Plaintiff’s Application to Proceed in District Court without Prepaying Fees or

Costs. Doc. 2. The undersigned recommends Plaintiff shall make the first

$25.00 payment to the district court clerk on the date determined by the

district court judge. Thereafter, Plaintiff shall pay $25.00 on or before the first

day of each month.

      Failure to pay the filing fee as directed could result in this matter being

dismissed pursuant to the Federal Rules of Civil Procedure. The Clerk of Court

shall not issue process until at least $100.00 has been paid toward the filing

fees in this matter.

      The undersigned advises Plaintiff of his right to object to this Report and

Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any such

objection must be filed with the Clerk of the Court on or before September 25,

2019. The undersigned further advises Plaintiff that failure to make timely

objection to this Report and Recommendation waives her right to appellate

review of the factual and legal issues addressed herein. Moore v. United States,

950 F.2d 656, 659 (10th Cir. 1991).



                                        4
ENTERED this 4th day of September, 2019.




                             5
